Soule, J.
The evidence of the treasurer of the demandant, that the proceedings for enforcing the claim which was the foundation of the original suit were begun by his direction, being uncontrolled, showed that the original suit was duly authorized by the demandant. Wallace v. Townsend Parish, 109 Mass. 263. It would be a great obstacle to the successful management of savings banks and other corporations, if no suit for the collection of a debt could be instituted except by vote of the trustees or directors. The treasurer of the demandant might well cause suit to be brought to collect an overdue debt. And the subsequent steps of levying execution, accepting seisin, and bringing this action to try the title to the premises levied on, are merely incidental to the original suit to collect the debt, and absolutely necessary in order that the fruit of that suit be not lost. It might well be held that it needs no additional authority to attorneys regularly employed to collect a debt, to empower them to bring a writ of entry to try the title to land levied on to pay the judgment obtained, when such action is necessary to save the title acquired by the levy; but when the whole proceedings are had under the immediate direction of one of the officers of the demandant corporation, who has special charge of that class of matters to which the one in question belongs, it is clear that the whole proceedings are had with due authority from the demandant.
*303The .evidence of the treasurer, as to the communication which he made to the trustees when the vote of ratification was passed, was competent for the purpose of showing the circumstances under which that vote was passed. It was not offered to prove the truth of anything which the communication recited, but only to prove that the communication was made, as part of a transaction.
The evidence of the register of deeds as to the result of his examination of the records was properly admitted. Commonwealth v. Hatfield, 107 Mass. 227. The whole evidence is not reported, but it is clear that the question, whether James Keavy had any other property than that in dispute when he conveyed to the defendant, was an important one to decide, in ascertaining whether the conveyance was fraudulent or not.
The witness Buffington was plainly qualified to testify as to the value of the land. He was a real-estate broker and an auctioneer, and was accustomed to sell and value lands in various parts of the city, and had appraised land on the street where the premises are situated.
The instructions given to the jury were sufficiently favorable to the defendant. He was not entitled to the ruling asked for, without qualification, and, as qualified, the instructions fully protected him in his rights. Under them, the jury could not have returned a verdict against him, without finding that James made the conveyance with the purpose of hindering his creditors, and that the defendant intended to assist him in hindering and defrauding them. Exceptions overruled.